IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TSG INDUSTRIES, INC.,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1359

ARCH INSURANCE
COMPANY AND THE
AUCHTER COMPANY,

      Appellees.


_____________________________/

Opinion filed April 25, 2017.

An appeal from the Circuit Court for Duval County.
Harvey L. Jay, Judge.

Leo H. Meirose, Jr. of Meirose & Associates, P.A., Tampa, for Appellant.

Tammy N. Giroux and Duane A. Daiker of Shumaker, Loop & Kendrick, LLP,
Tampa; Christopher J. Mueller and Rhonda B. Boggess, Jacksonville, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and WINSOR, JJ., CONCUR.